EXHIBIT 10.63


SUPPLEMENTAL INDENTURE TO
INDENTURE DATED AS OF SEPTEMBER 14, 2004
BETWEEN INTERPOOL, INC.
AND U.S. BANK NATIONAL ASSOCIATION

        SUPPLEMENTAL INDENTURE dated as of December ___, 2005 (this
“Supplemental Indenture”), by and between INTERPOOL, INC., a Delaware
corporation (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a nationally
chartered banking association, in its capacity as Trustee under the Indenture
referred to below (the “Trustee”).

WITNESSETH:

        WHEREAS, the Company and the Trustee are parties to an Indenture dated
as of September 14, 2004 (the “Indenture”) under which the Company’s 6.00%
Senior Notes Due 2014 (collectively, the “Notes”) are issued and outstanding;

        WHEREAS, pursuant to Section 10.2 of the Indenture, the Company has
received the written consent of holders of Notes representing a majority in
aggregate principal amount of the outstanding Notes to make certain amendments
to the Indenture, and in accordance therewith, the parties desire to amend the
Indenture as herein provided; and

        WHEREAS, all conditions precedent and requirements necessary to make
this Supplemental Indenture a valid and legally binding instrument in accordance
with its terms have been complied with, performed and fulfilled and the
execution and delivery hereof have been in all respects duly authorized.

        NOW THEREFORE, in consideration of the premises and intending to be
legally bound hereby, it is agreed, for the benefit of all holders of the Notes,
as follows:

SECTION 1. AMENDMENT TO INDENTURE

        Section 4.7(b) of the Indenture is hereby amended by deleting the
reference to “$7.0 million” in clause (9) of such section and substituting
“$13.0 million” in lieu thereof.

SECTION 2. EFFECT ON INDENTURE

    (a)         From and after the date hereof, each reference in the Indenture
to “this Indenture”, “herein”, “hereof”, “hereunder” or words of similar import,
shall mean and be a reference to the Indenture as amended hereby.

    (b)         Except as specifically amended above in connection herewith, the
Indenture shall remain in full force and effect and is hereby ratified and
confirmed.

    (c)         The execution, delivery and effectiveness of this Supplemental
Indenture shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the holders of the Notes or the Trustee under the
Indenture or any document executed in connection therewith.

SECTION 3. GOVERNING LAW

         THIS SUPPLEMENTAL INDENTURE AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

SECTION 4. COUNTERPARTS

        This Supplemental Indenture may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the day and year first above written.

INTERPOOL, INC.


By________________________________
Title_______________________________



[Seal]


Attest:__________________________________
                      Secretary


U.S. BANK NATIONAL ASSOCIATION


By________________________________
Title_______________________________

